UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 WALEED SAID BN SAID ZAID,

         Petitioner,
                                                              Civil Action No. 05-1646 (JDB)
                v.


 BARACK H. OBAMA, et al.,

         Respondents.



                                             ORDER

       Pursuant to the status conference held on April 2, 2009, and the entire record herein, it is

hereby ORDERED as follows:

       1.      The parties shall meet and confer to determine whether they can resolve with

whom petitioner's counsel may share declassified but protected information. If the parties are

unable to resolve this issue by April 16, 2009, then either party may file a motion, by not later

than April 23, 2009, seeking the Court's resolution of the issue.

       2.      Respondents shall file, by not later than April 16, 2009, a status report addressing

the origins, rationale and implications of the government's "For Official Use Only" ("FOUO")

designation on otherwise unclassified or declassified documents.

       3.      The briefing schedule for motions for judgment on the record pursuant to § III.A.1

of the Case Management Order in this case is modified as follows: respondents' motion for

judgment on the record shall be filed by not later than May 15, 2009; petitioner's opposition and
cross-motion for judgment on the record shall be filed by not later than May 26, 2009;

respondents' opposition thereto and reply in support of its motion shall be filed by not later than

June 1, 2009; petitioner's reply in support of his cross-motion shall be filed by not later than June

5, 2009.

        SO ORDERED.


                                                                     /s/
                                                             JOHN D. BATES
                                                          United States District Judge

Date:       April 3, 2009




                                                 -2-